UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-2194


NSHO JACKSON AKAI, a/k/a Nsoh Jackson Akai,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 14, 2009                Decided:   January 28, 2009


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nsho Jackson Akai, Petitioner Pro Se.       Daniel Eric Goldman,
Senior Litigation Counsel, Kristin Kay Edison, M. Jocelyn Lopez
Wright,   UNITED  STATES   DEPARTMENT  OF   JUSTICE,  Office  of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nsho Jackson Akai, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming an order of the immigration judge

denying Akai’s second motion to reopen as numerically barred.

We have reviewed the record and the Board’s order and find that

the Board did not abuse its discretion in denying the motion.

See 8 C.F.R. § 1003.2(a) (2008).           The Board properly rejected

Akai=s claim that his first motion to reopen was impaired by the

ineffective assistance of his counsel, finding that Akai failed

to comply with the requirements of Matter of Lozada, 19 I. & N.

Dec. 637 (B.I.A. 1988).        We further find this claim foreclosed

in light of our recent holding in Afanwi v. Mukasey, 526 F.3d

788, 796−99 (4th Cir. 2008) (holding there is no Fifth Amendment

right   to      effective     assistance    of   counsel       in     removal

proceedings).       Accordingly, we deny the petition for review.         We

dispense     with    oral   argument   because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                       2